      Case 2:20-cv-00152-GMS Document 27 Filed 08/04/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Nicole Cox,                                        No. CV-20-00152-PHX-GMS
10                  Plaintiff,                          ORDER
11   v.
12   Global Tool Supply LLC, et al.,
13                  Defendants.
14
15
16          Pending before the Court is Defendants Global Tool Supply LLC (“Global Tool”)

17   and Bill Rozakis (“Rozakis”) (collectively, “Defendants”)’ Motion to Dismiss. (Doc. 20.)
18   For the following reasons, the Motion is granted in part and denied in part.

19                                        BACKGROUND

20          Plaintiff Nicole Cox was formerly employed by Global Tool as a part-time
21   receptionist. While working at Global Tool Plaintiff claims to have been subjected to

22   explicit and inappropriate comments by her supervisor Rozakis. For example, on at least

23   one occasion, Rozakis asked Plaintiff to be his “sugar baby.” Plaintiff alleges she was
24   forced to quit because she no longer felt comfortable going into the office. Plaintiff brings

25   this suit alleging violations of Title VII of the Civil Rights Act of 1964 (Count I) and the

26   Arizona Civil Rights Act (Count II). She also brings claims of constructive discharge

27   (Count III) and intentional infliction of emotional distress (Count IV). Defendants move to

28   dismiss Plaintiff’s Arizona Civil Rights Act and constructive discharge claims as untimely
          Case 2:20-cv-00152-GMS Document 27 Filed 08/04/20 Page 2 of 7



 1   and further argue that Plaintiff failed to adequately allege sufficient facts to state a claim
 2   under Title VII or for intentional infliction of emotional distress.
 3            Notably, Defendants previously filed a motion to dismiss with this Court that was
 4   dismissed for failure to comply with the conferral requirements of LRCiv 12.1(c). While
 5   the parties dispute whether the requirements imposed by LRCiv 12.1(c) were satisfied with
 6   respect to the present motion, they seem to agree that at least some conversation regarding
 7   this Motion took place before this Motion was filed. Thus, the Court will address this
 8   Motion on its merits.
 9                                          DISCUSSION
10   I.       Legal Standard
11            To survive dismissal for failure to state a claim pursuant to Federal Rule of Civil
12   Procedure 12(b)(6), a complaint must contain more than a “formulaic recitation of the
13   elements of a cause of action”; it must contain factual allegations sufficient to “raise the
14   right of relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
15   (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). When analyzing a complaint
16   for failure to state a claim, “allegations of material fact are taken as true and construed in
17   the light most favorable to the non-moving party.” Smith v. Jackson, 84 F.3d 1213, 1217
18   (9th Cir. 1996). However, legal conclusions couched as factual allegations are not given a
19   presumption of truthfulness, and “conclusory allegations of law and unwarranted
20   inferences are not sufficient to defeat a motion to dismiss.” Pareto v. F.D.I.C., 139 F.3d
21   696, 699 (9th Cir. 1998).
22   II.      Analysis
23            A.    Title VII
24            Defendants argue that Plaintiff’s claim under Title VII fails as a matter of law
25   because she failed to allege that either of the Defendants fall within the statutory definition
26   of an “employer”—an essential element of her claim. For purposes of Title VII, an
27   employer is defined as a “a person engaged in an industry affecting commerce who has
28   fifteen or more employees for each working day in each of twenty or more calendar weeks


                                                  -2-
         Case 2:20-cv-00152-GMS Document 27 Filed 08/04/20 Page 3 of 7



 1   in the current or preceding calendar year, and any agent of such a person . . . .” 42 U.S.C.
 2   § 2000e(b). Plaintiff does not dispute that she failed to allege that Defendants had fifteen
 3   or more employees; instead, she claims that she is “not required to state every fact in her
 4   complaint.” (Doc. 21 at 7.) She further asserts that alleging Title VII “makes it ‘an unlawful
 5   employment practice for an employer’ to ‘discriminate against any individual . . . because
 6   of such individual’s . . . sex,’” (Doc.1 at 5), sufficiently pleads the applicability of Title
 7   VII. Contrary to Plaintiff’s assertion, failing to plead the employee numerosity requirement
 8   is grounds for dismissal. See Carey v. Local 612 Int’l Union of Operating Engineers, 210
 9   Fed. Appx. 564, 565 (9th Cir. 2006) (affirming the dismissal of the plaintiff’s ADA claim
10   for failing to allege that her employer had fifteen or more employees); c.f. Hadley v. Stout,
11   No. CV-14-08205-PCT-SRB, 2015 WL 12941878, at *3 (D. Ariz. Apr. 13, 2015)
12   (explaining that a pro se plaintiff sufficiently plead a claim under the ADA when she relied
13   on the ADA and alleged that her employer employed twenty-six employees).1 As a result,
14   Plaintiff’s Title VII claim (Count One) is dismissed.
15           B.     Arizona Civil Rights Act
16           Defendants next argue that Plaintiff’s claim under the Arizona Civil Rights Act is
17   untimely. As a prerequisite to bringing suit, A.R.S. § 41-1481 requires a plaintiff to file a
18   charge with the EEOC and/or Arizona Attorney General “within 180 days after the alleged
19   unlawful employment practice occurred.” Failure to timely comply with A.R.S. § 41-1481
20   bars the claim. See Ornelas v. Scoa Indus., Inc., 120 Ariz. 547, 548, 587 P.2d 266, 267 (Ct.
21   App. 1978). Federal law similarly demands that a prospective plaintiff file a charge with
22   the EEOC within 180 days of the alleged unlawful employment practice. 42 U.S.C.
23   § 2000e-5(e)(1). This deadline, however, is extended to 300 days in deferral states, like
24   Arizona, if the proceedings are initially instituted with the state agency. Id.
25           The parties do not dispute that Plaintiff filed the required charge 222 days after the
26   alleged unlawful employment practice. Plaintiff argues that the charge was timely filed
27
     1
      This Court has recognized that the pleading standards for the ADA and Title VII
28   employee numerosity requirements inform each other. Hadley v. Stout, No. CV-14-08205-
     PCT-SRB, 2015 WL 12941877, at *3 (D. Ariz. Feb. 24, 2015) (collecting cases).

                                                  -3-
      Case 2:20-cv-00152-GMS Document 27 Filed 08/04/20 Page 4 of 7



 1   because Arizona is a deferral state resulting in an operative filing period of 300 days.
 2   Plaintiff relies on Rush-Shaw v. USF Reddaway, Inc., No. CV-12-0941-PHX-JAT, 2013
 3   WL 3455723, at *3 (D. Ariz. July 9, 2013) to support her argument. However, unlike
 4   Plaintiff, who brings both state and federal discrimination claims, the plaintiff in Rush-
 5   Shaw brought only a federal claim. The parties agree that Arizona’s status as a deferral
 6   state extends the deadline to file a charge for federal claims to 300 days. See E.E.O.C. v.
 7   Commercial Office Prod. Co., 486 U.S. 107, 123–25 (1988) (holding that, in deferral states,
 8   late filing with the state does not bar a plaintiff from timely filing their federal claim within
 9   the extended 300-day period). Plaintiff, however, fails to provide any authority suggesting
10   that Arizona’s status as a deferral state has any impact on Arizona’s 180-day deadline for
11   state law claims. See Id. (distinguishing between the state and federal filing periods in
12   deferral states). As a result, Plaintiff’s Arizona Civil Rights Act claim (Count II) is
13   untimely.
14           “Under equitable tolling, plaintiffs may sue after the statutory time period for filing
15   a complaint has expired if they have been prevented from filing in a timely manner due to
16   sufficiently inequitable circumstances.” McCloud v. State, Ariz. Dep’t of Pub. Safety, 217
17   Ariz. 82, 87, 170 P.3d 691, 697 (Ct. App. 2007). However, the facts necessary to support
18   equitable tolling must be alleged in the complaint. Ranch Realty, Inc. v. DC Ranch Realty,
19   LLC, 614 F. Supp. 2d 983, 987 (D. Ariz. 2007) (“A court may not look beyond the
20   complaint to a plaintiff’s moving papers, such as a memorandum in opposition to a
21   defendant’s motion to dismiss.”) (quoting Schneider v. California Dept. of Corrections,
22   151 F.3d 1194, 1197 n.1 (9th Cir. 1998). Plaintiff’s complaint is devoid of any such
23   allegations. To the extent Plaintiff provides an explanation for her delay, it is raised for the
24   first time in her response to Defendants’ motion. As a result, Plaintiff has not alleged
25   sufficient facts to warrant equitable tolling of her claim. However, Plaintiff’s state law
26   claim is dismissed without prejudice to provide Plaintiff the opportunity to adequately
27   plead her “inequitable circumstances” to the extent they existed.
28


                                                   -4-
      Case 2:20-cv-00152-GMS Document 27 Filed 08/04/20 Page 5 of 7



 1          C.     Constructive Discharge
 2          Under Arizona law, the statute of limitations for a constructive discharge claim
 3   under A.R.S. § 23-1502 is one year from the date on which the cause of action accrues. See
 4   A.R.S. § 12-541(5). “[A] plaintiff’s cause of action does not accrue until the plaintiff knows
 5   or, in the exercise of reasonable diligence, should know the facts of the underlying the
 6   cause.” Gust, Rosenfeld & Henderson v. Prudential Ins. Co. of Am., 182 Ariz. 586, 588,
 7   898 P.2d 964, 966 (1995). The pertinent facts for accrual are the “what and who elements
 8   of causation.” Lawhon v. L.B.J. Institutional Supply, Inc., 159 Ariz. 179, 183, 765 P.2d
 9   1003, 1007 (Ct. App. 1988).
10          Plaintiff alleged to have quit her job on October 31, 2018 as a direct consequence
11   of Rozakis’ alleged conduct. It is not disputed that Plaintiff was aware of the facts
12   underlying her constructive discharge claim by the date of her resignation. As a result,
13   Plaintiff had until November 1, 2019 to bring her claim within the appropriate statute of
14   limitations. Because her complaint was not filed until January 21, 2020, her claim is
15   untimely. Again, Plaintiff fails to provide any allegations or authority warranting the tolling
16   of her claim. Accordingly, Count III is dismissed.
17          D.     Intentional Infliction of Emotional Distress
18          To state a claim for intentional infliction of emotional distress (“IIED”) Plaintiff
19   must allege, among other things, that Defendant Rozakis’ conduct was “so outrageous in
20   character and so extreme in degree, as to go beyond all possible bounds of decency.” Cluff
21   v. Farmers Ins. Exchange, 10 Ariz. App. 560, 562, 460 P.2d 666, 668 (1969). Plaintiff
22   alleges that Rozakis intentionally caused Plaintiff emotional distress by inviting her to be
23   his “sugar baby,” regularly making inappropriate comments regarding his sex life, and
24   making racial slurs. Plaintiff further alleges that as a direct result of Rozakis’ alleged
25   conduct, she felt so “distraught” that she quit her job and experienced emotional
26   breakdowns.
27          Rozakis asserts that these allegations, even accepted as true, simply fail to constitute
28   extreme or outrageous conduct. Rozakis, however, has not cited any cases that determine,


                                                  -5-
      Case 2:20-cv-00152-GMS Document 27 Filed 08/04/20 Page 6 of 7



 1   at the motion to dismiss stage, that allegations of sexually harassing conduct are
 2   insufficient to state a claim of IIED. Absent clear authority to the contrary, the Court
 3   concludes that a reasonable mind could determine that the alleged conduct is sufficiently
 4   outrageous to state a claim for IIED. Because Plaintiff has alleged sufficient facts to satisfy
 5   the notice pleading standard of Rule 8, Defendants’ Motion to Dismiss Plaintiff’s IIED
 6   claim is denied.
 7          E.     Alter Ego Liability
 8          Plaintiff seems to allege that Global Tool’s liability, if any, should extend to Rozakis
 9   through alter ego liability. However, the only remaining claim, Count IV, appears to be
10   asserted against Rozakis in his individual capacity. Thus, the Court need not reach
11   Defendants’ argument that Plaintiff failed to adequately plead this theory of liability.
12          F.     Attorneys’ Fees
13          Because Plaintiff’s federal and state law harassment claims are dismissed,
14   Defendants also request attorneys’ fees as the prevailing party pursuant to 42 U.S.C.
15   § 2000e-5(k) and A.R.S. § 41-1481(J). Attorneys’ fees awards to prevailing defendants on
16   claims under Title VII and ARS § 41-1481 are governed by the same standard—the court
17   may award attorney fees only if it finds that the plaintiff’s action was frivolous,
18   unreasonable, or without foundation. Harris v. Maricopa County Superior Court, 631 F.3d
19   963, 971 (9th Cir. 2011). Finding Plaintiff’s claims, though untimely, not frivolous or
20   unreasonable, the Court declines to award Defendants attorneys’ fees.
21                                         CONCLUSION
22          Plaintiff’s Arizona Civil Rights Act (Count II) and constructive discharge claim
23   (Count III) are dismissed as untimely. Plaintiff’s Title VII claim (Count I) is similarly
24   dismissed for failure to allege the employee-numerosity element of her claim. All
25   dismissed claims are dismissed without prejudice. Plaintiff has, however, sufficiently
26   alleged a claim against Defendant Rozakis for IIED (Count IV). Accordingly,
27          IT IS HEREBY ORDERED that Defendants Global Tool Supply LLC and Bill
28   Rozakis’ Motion to Dismiss (Doc. 20) is GRANTED in part and DENIED in part as


                                                  -6-
      Case 2:20-cv-00152-GMS Document 27 Filed 08/04/20 Page 7 of 7



 1   follows:
 2         1.     Counts One, Two, and Three of the Complaint (Doc. 1) are dismissed against
 3   both Defendants without prejudice.
 4         2.     Defendants’ Motion is denied with respect to Count IV.
 5         Dated this 4th day of August, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
